11TH COURT OF APPEALS
                                 EASTLAND, TEXAS
                                     JUDGMENT

Caleb Brice Reich,                            * From the County Court at Law
                                                of Brown County,
                                                Trial Court No. 1800307.

Vs. No. 11-18-00355-CR                        * November 30, 2020

The State of Texas,                           * Memorandum Opinion by Bailey, C.J.
                                                (Panel consists of: Bailey, C.J.,
                                                Stretcher, J., and Wright, S.C.J.,
                                                sitting by assignment)
                                                (Willson, J., not participating)

     This court has inspected the record in this cause and concludes that there is
error in the judgment below. Therefore, in accordance with this court’s opinion,
we modify the judgment of the trial court to reflect the offense to be “Driving While
Intoxicated” and the degree of the offense to be “Class B Misdemeanor.” As
modified, we affirm the judgment of the trial court.